Citation Nr: 0736471	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his December 2003 substantive appeal, the veteran 
requested a personal hearing at a local VA office before a 
member of the Board.  In July 2006, the appellant was sent a 
letter notifying him that he was scheduled to appear for a 
Travel Board hearing in August 2006.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  A low back disability did not have its onset during 
active service or result from disease or injury in service, 
nor was arthritis demonstrated within one year of separation 
from service.




CONCLUSION OF LAW

The criteria for entitlement to direct or presumptive service 
connection for lumbosacral disc disease have not been met.  
U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

VCAA notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a)-(c) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and April 2006.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the April 2006 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, while the April 2002 letter implicitly 
told him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  A March 2006 
letter and the April 2006 letter notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, military hospital 
records, private medical records, VA medical records, and VA 
examination reports from May 2006.

The Board notes that the veteran's representative, in a 
September 2007 informal hearing presentation, stated that VA 
did not fulfill its duty to assist.  The veteran has claimed 
that he incurred a back injury as a result of a tank accident 
in Spring 1970 while at Fort Knox, Kentucky.  The Board notes 
that VA has requested and received the veteran's service 
medical records and Fort Knox medical records and that these 
records do not reflect a back injury suffered after an in-
service tank accident.  The representative has requested that 
the Board remand the case so that VA may conduct further 
research, including looking at Army daily journals, 
operational reports, and unit and organizational histories; 
determining whether the veteran could have been treated at a 
different area hospital; and requesting further information 
from the veteran regarding the tank accident and names of 
potential witnesses.  

The Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5301A(b)(1) 
(emphasis added).  In the case at hand, VA obtained the 
veteran's service medical records.  VA also obtained the 
veteran's records from the Ireland Army Hospital at Fort Knox 
when the veteran identified these records as pertinent to his 
claim.  The veteran was notified of the evidence that had 
been obtained by VA and of the elements of his claim that had 
not been demonstrated by this evidence.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
has held that the factual data required by VA to provide a 
successful search, such as the names, dates, and places of 
the stressors, "are straightforward facts and do not place 
an impossible or onerous task on the appellant. The duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Id.  The Board further 
notes that the duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The Board believes that VA has satisfied its duty to assist, 
as it has obtained all documents that have been specifically 
identified by the veteran and are relevant to his claim.  The 
possible existence of medical records at an unidentified 
hospital, morning reports which might describe a tank 
accident, and lay statements from unknown witnesses are 
beyond the reasonable scope of the duty to assist.  

There is no outstanding evidence that is pertinent to this 
claim that requires further development.  Furthermore, in 
July 2006, the veteran submitted a signed statement 
reflecting that he had no further evidence to submit and 
requesting that his claim be sent to the Board for further 
appellate consideration.  Therefore, the duty to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claim on the merits. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In his September 2001 claim, the veteran stated that he 
injured his back when he was involved in a tank accident 
during armor training at Fort Knox in 1970.  The Board notes 
that the veteran's January 1970 enlistment examination and 
medical history reports note no findings, complaints, or 
history of back pain.  It is further noted that the veteran 
acknowledged a history of recurrent back pain on his December 
1972 separation medical history report.  The veteran's 
service medical records do not include reports of a back 
injury, nor do they otherwise reflect that the veteran ever 
complained of or sought treatment for such an injury.  

A records request to the Ireland Army Hospital at Fort Knox 
has uncovered the veteran's hospital records from the period 
at issue.  A nurse's note reflects that the veteran 
complained of feeling rotten and had a headache and backache 
in April 1970.  Another notation from the same day reflects 
that the veteran had an upper respiratory infection and was 
treated for pneumonia.  There is no indication that the 
reported backache was a chronic back disorder.  The Fort Knox 
records make no mention of a tank accident and treatment for 
back pain.  
 
The earliest post-service record of treatment for back pain 
is from February 1997, which is almost 25 years after the 
veteran's separation from service.  According to several 
private medical records from 1998, the veteran reported that 
his back pain had begun rather recently.  For example, an 
August 1998 MRI report states that the veteran reported that 
his back pain was three weeks old.  An August 1998 referral 
letter states that the veteran reported that he was 
previously healthy until one month ago after a four-wheeler 
accident in which he flew off and hurt his back.  The veteran 
stated that, since the accident, he had been unable to work 
secondary to severe neck and lower lumbar pain.  Another 
August 1998 medical record notes that the veteran gave a four 
to five year history of low back pain and stated that he 
jarred and fell on his back in the July 1998 four-wheeler 
accident.  When discussing his medical history, the veteran 
noted that he had had an MRI two years ago and that he was 
given an epidural injection from an anesthesiologist about a 
year ago.  Later medical records, beginning in July 2000, 
mention the in-service accident.  

In May 2006, the veteran was given a VA spine examination to 
determine whether the competent evidence of record reflected 
that the veteran's current back disability was related to his 
military service.  The VA examiner diagnosed lumbosacral 
strain with degenerative disc disease and concluded that this 
disability was not as likely as not related to service.  To 
explain this answer, the examiner noted that there was no 
reported history in the service medical records and that 
there were no intervening records from 1972 until 1999 with 
nearly 30 years of no work-ups or treatment for chronic back 
pain.  

The Board finds the May 2006 VA examiner's opinion to be 
highly probative to the issue at hand because it was offered 
by a medical expert with the proper training to render the 
requested opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  This opinion is also based on both a review of 
the veteran's medical history and physical examination of the 
veteran.  The examiner explained the reasoning behind his 
conclusion and cited relevant medical history.  Therefore, 
the Board places much probative weight in this opinion.

Moreover, the only contrary nexus opinion comes from the 
veteran himself.  As a layperson, the veteran is competent to 
state his observations regarding injury and symptomatology; 
he is not, however, qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  Id.  
Therefore, the veteran's stated belief that his current back 
disability is related to his military service is lacking in 
probative value.  Therefore, in the absence of competent 
evidence linking the veteran's low back disability to his 
military service, service connection cannot be granted. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Board now turns to the issue of entitlement to service 
connection for malaria.  A private treatment record indicates 
that the veteran may have sought treatment for malaria in the 
past.  A January 2001 record indicates that the veteran was 
told by his doctor to go to the hospital and arrange to be 
evaluated for malaria again.  Nothing in the claims file 
indicates that the veteran was subsequently tested for 
malaria.  A January 2003 VA medical record notes that the 
veteran had a history of malaria in the past.  

A May 2006 VA examination report notes the veteran's relevant 
medical history and states that the veteran had no complaints 
of symptoms or problems at the time of the examination.  The 
examiner was unable to state unequivocally whether malaria 
has been diagnosed from the records available, and the 
examiner was unable to form an opinion as to whether malaria 
was related to the veteran's service without resort to 
speculation.  Because the May 2006 VA examination report does 
not reflect that the veteran was actually tested for malaria, 
the Board believes that a remand is warranted so that the 
veteran may be tested for malaria and an etiology opinion may 
be solicited.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to determine whether 
the veteran has malaria and, if so, to 
determine the etiology of this disease.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner, and the examiner should indicate 
in the report that the claims file was 
reviewed.  All tests, including blood 
tests, and studies deemed necessary must 
be accomplished and clinical findings 
should be reported in detail.  

The examiner is asked to determine whether 
the veteran may currently be diagnose with 
malaria, or whether the evidence indicates 
that the veteran had malaria at any time 
since October 2001.  If malaria is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the veteran's malaria 
originated in service or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


